Name: Council Decision (CFSP) 2015/2276 of 7 December 2015 amending and extending Decision 2013/233/CFSP on the European Union Integrated Border Management Assistance Mission in Libya (EUBAM Libya)
 Type: Decision
 Subject Matter: Africa;  European construction;  cooperation policy;  politics and public safety;  international security
 Date Published: 2015-12-08

 8.12.2015 EN Official Journal of the European Union L 322/51 COUNCIL DECISION (CFSP) 2015/2276 of 7 December 2015 amending and extending Decision 2013/233/CFSP on the European Union Integrated Border Management Assistance Mission in Libya (EUBAM Libya) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union and in particular Article 28, Article 42(4) and Article 43(2) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 22 May 2013, the Council adopted Decision 2013/233/CFSP (1) establishing the European Union Integrated Border Management Assistance Mission in Libya (EUBAM Libya). (2) On 21 May 2015, the Council adopted Decision (CFSP) 2015/800 (2) amending and extending Decision 2013/233/CFSP, in particular by extending EUBAM Libya until 21 November 2015 and providing for a financial reference amount for the same period. (3) EUBAM Libya should be extended for a further period of three months, until 21 February 2016. (4) Decision 2013/233/CFSP should be amended accordingly. (5) EUBAM Libya will be conducted in the context of a situation which may deteriorate and could impede the achievement of the objectives of the Union's external action as set out in Article 21 of the Treaty, HAS ADOPTED THIS DECISION: Article 1 Council Decision 2013/233/CFSP is amended as follows: (1) In Article 13, paragraph 1 is replaced by the following: 1. The financial reference amount intended to cover the expenditure related to EUBAM Libya for the period from 22 May 2013 to 21 May 2014 shall be EUR 30 300 000. The financial reference amount intended to cover the expenditure related to EUBAM Libya for the period from 22 May 2014 to 21 February 2016 shall be EUR 26 200 000.. (2) In Article 16, the second paragraph is replaced by the following: It shall apply until 21 February 2016.. Article 2 This Decision shall enter into force on the date of its adoption. It shall apply from 22 November 2015. Done at Brussels, 7 December 2015. For the Council The President C. CAHEN (1) Council Decision 2013/233/CFSP of 22 May 2013 on the European Union Integrated Border Management Assistance Mission in Libya (EUBAM Libya) (OJ L 138, 24.5.2013, p. 15). (2) Council Decision (CFSP) 2015/800 of 21 May 2015 amending and extending Decision 2013/233/CFSP on the European Union Integrated Border Management Assistance Mission in Libya (EUBAM Libya) (OJ L 127, 22.5.2015, p. 22).